Citation Nr: 1702923	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-32 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include cervical spondylosis.

2.  Entitlement to service connection for a cervical spine disability, to include cervical spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before a Decision Review Officer at the RO in June 2014.  A transcript of the proceeding is associated with the electronic claims file.

The Veteran requested hearing before the Board in his September 2014 Form 9. In a January 2015 written statement, he withdrew that request and asked that his claim be considered on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 2002 rating decision denied service connection for cervical spondylosis; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period.

2.  Evidence associated with the record since the final September 2002 decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a cervical spine disability, to include cervical spondylosis.

3.  The most probative evidence of record is against a finding that a cervical spine disability, to include cervical spondylosis, had its clinical onset in service or is otherwise related to service.

CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying the Veteran's claim of entitlement to service connection for cervical spondylosis is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).

2  New and material evidence has been submitted to reopen the claim for service connection for cervical spondylosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for a cervical spine disability, to include cervical spondylosis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).  Compliant notice pertaining to the claims decided herein was provided in an April 2011 letter.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and lay statements.  A VA examination has been conducted and two addendum opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The Veteran filed an initial claim in June 2002 explaining he was in a car accident in service and went through the windshield head first.  He indicated that his private doctor informed him that cervical spondylosis could arise from such an injury.  In September 2002, the RO denied the claim because the claims file did not include record of injury or treatment for the Veteran's claimed condition.  The Veteran did not appeal.

In February 2011, the Veteran filed a claim for a "neck condition with tremendous pain and limited mobility."  He submitted a statement from his private doctor, Dr. L.P., stating that x-rays showed marked degenerative changes at C2-3 and C5-6 "compatible with the injury of jamming his head through the window with the end result of post traumatic degenerative disk changes."  She diagnosed severe degenerative cervical disk disease secondary to trauma.  In addition, the record contains additional private treatment records and multiple lay statements indicating the Veteran has experienced neck pain for many years.  This evidence is new as it was not previously submitted to agency decision makers.  Evidence of a current neck condition and that such condition may be related to an in-service car accident is material, as it relates to unestablished facts necessary to substantiate the claim.  Accordingly, the claim for service connection for a cervical spine disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).
  
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) indicate he was involved in a car accident on April 20, 1955 during service.  The Veteran was a passenger in a car which struck an abutment after brakes were applied.  The Veteran was admitted to the infirmary with a chief complaint of pain and bleeding from the face.  It was noted he was thrown against the windshield, but was not rendered unconscious.  Lacerations were sutured and healed well.  The sutures were removed on April 25, 1955.  The Veteran was discharged to duty on April 26, 1955.  The Veteran's January 1956 separation examination report revealed scars on the face; no mention of neck pain or disability appears in the STRs.

The Veteran was afforded a VA examination in August 1959.  At that time evaluation of the neck and musculoskeletal system was normal and no complaints regarding the neck were noted. 

In August 1990, the Veteran sought private treatment for neck pain.  He indicated his neck had been hurting for 3 or 4 days and he had pain in his cervical spine over 6 to 8 months.  An x-ray revealed spondylosis C5-6 and C6-7.  The Veteran was referred to Dr. M.K. for review of his neck concerns.  It was noted he had a long history of mild neck pain, which suddenly became worse in January 1990.  He was given medication and local cortisone injections.  It was noted there was no history of injury, although an automobile accident in the 1950s was noted.  Upon review of the x-rays, Dr. M.K. noted considerable vertebra-osteophytosis primarily at C5-6 and C6-7.  

In February 2002, the Veteran had a MRI of the cervical spine after blunt trauma to the abdomen and experiencing neck pain.  There was normal alignment throughout.  No acute fracture or subluxation was seen.  Multi-level mild-moderate degenerative disease was noted.

Records dated in February 2007 from the Veteran's primary care physician, Dr. H.W., indicated that CT scan of the cervical spine demonstrated multilevel cervical spondylosis with degenerative disc disease.  The doctor noted he had forminal stenosis secondary to osteophytes at C3-4, C4-5, C5-6 and C6-7 bilaterally.  

In February 2011, the Veteran filed a claim for service connection for a "neck condition with tremendous pain and limited mobility."  He indicated the car accident in service and that his neck condition currently caused him to be down for days at a time.  He submitted a statement from his private doctor, Dr. L.P., stating that in 1955, he was in a car accident while in service.  She indicated he sustained facial lacerations and injuries to his head and neck and now had trouble turning his head to the right and left.  She indicated x-rays showed marked degenerative changes at C2-3 and C5-6 "compatible with the injury of jamming his head through the window with the end result of post traumatic degenerative disk changes."  She added that it was her belief, "with the findings particular at 2-3 and skipping 4-5 and going to 5-6, this is secondary to the windshield injury that he sustained in the service."  Dr. L.P. diagnosed severe degenerative cervical disk disease secondary to trauma.

In May 2011, the Veteran's wife submitted a statement noting that the Veteran had experienced problems with his neck and back during their 52 years of marriage.  She indicated that at first the pain was not so bad and he could manage with over-the-courter medication, but it had gotten worse over the years.  Two friends of the Veteran who indicated knowing him since the 1950s and 1960s indicated he had experienced problems with his neck and back for many years and that he missed work many times due to pain.

In a May 2012 statement in support of claim, the Veteran indicated that he was advised in 1959 when he was service-connected for scars from the accident, that he might have more problems as he got older.  He indicated that Dr. R., who treated him in 1989, indicated at the time that his neck condition was caused by being dropped on his head or being thrown through the windshield of a car.  The Veteran indicated that just as he was warned, the pain got worse over the years.

In July 2012, the Veteran's sister indicated the Veteran sustained head and neck injuries as a result of his head impacting a car windshield when in a car accident during service.  She indicated that throughout the years since, he had suffered with pain and discomfort as a direct result of that injury.  

In December 2013, the Veteran underwent a VA examination.  The claims file was reviewed.  The examiner identified a diagnosis of cervical degenerative disease in 1991.  The examiner noted the Veteran underwent a C4-5 Anterior Cervical Discectomy with Interbody Fusion in October 2011.  Upon review of the record, the examiner noted the Veteran was involved in a car accident as a passenger on April 20, 1955.  He was thrown against a windshield, but was not rendered unconscious.  The examiner also reviewed post-service medical records, to include diagnosis of spondylosis and degenerative disease in the 1990s and the opinion of Dr. L.P. regarding the nature of the Veteran's disability and the car accident in service.  The examiner was asked to give an opinion as to whether the Veteran's current cervical spine disability was a result of the motor vehicle accident in April 1955.  The examiner noted it was less likely than not given that 45 years had elapsed between lacerations to the forehead and initial treatment for neck pain.

In June 2014, the Veteran testified before a Decision Review Officer at the RO.  He indicated that in 1955 his head went through the windshield and he was hospitalized for 4 or 5 days before return to duty.  His wife testified that he experienced headaches and stiffness in his neck after the accident and he was a "tremendously strong person" and so did not go seek treatment immediately.  They testified that Dr. R. asked him in the 1960s if he had been dropped on his head or been in a car accident because the doctor thought that was what was causing the neck pain. 

In his September 2014 Form 9, the Veteran took issue with the VA medical opinion having been provided by a physician's assistant and argued that he neglected to consider Dr. L.P's statement or the lay statements indicating he had experienced neck pain for many years, to include since separation from service.

In March 2015, the RO sought an addendum opinion.  The examiner noted that the accident report indicated the Veteran was thrown against the windshield, not through the windshield in April 1955.  The examiner noted that three years after service, the Veteran only sought service connection for healed forehead scars and there was no objective evidence of treatment for the neck or cervical spine from discharge in January 1956 until August 1990, a period of 34 years.  The examiner noted Dr. L.P.'s statement and noted that the doctor did not consider an interim event in February 2002 when the Veteran was "attacked by a bull in a pen and butted several times" resulting in "head-to-trunk" evaluation for body and neck pain.  The examiner repeated his conclusion that it was less likely as not that the Veteran's current cervical spine disability was related to service.

In November 2015, the RO sought another addendum opinion from a medical doctor.  The doctor reviewed the claims file.  She noted there was no evidence of a neck condition established or developed within the one year compensable period following military discharge.  The examiner indicated that there was no medical attention for a neck injury at the time of the accident because no neck pain was documented.  She indicated that emergency room doctors would be well trained to look for any cervical injury in any accident that caused impact to the neck.    There was no evidence of pain or associated symptoms, to include stiffness, upper-extremity paresthesia, numbness or weakness at the time of the accident to suggest the impact of forehead against the windshield was significant enough to cause a neck condition.  The doctor opined that the Veteran's cervical spondylosis was most likely related to aging.  The doctor explained that although the causes of spondylosis have not been well defined, aging is clearly an important factor.  Degenerative changes occur in the vertebral discs, the zygapophyseal and uncovertebral joints, and the vertebral bodies.  Gradually, there is bone formation in these areas, which is called osteophyte or 'hard disc.'  The doctor also discussed the pathophysiology of spondylosis.  Although only partially understood, aging can lead to increased stress at the zygapophyseal joints, the vertebral end plates and the uncovertebral joints which lead to osseous and ligamentous hypertrophy and osteophyte formation.

Upon review of the evidence as a whole and the conflicting medical opinions of record, the Board finds that the VA examination opinions that were based on review of the claims file and a direct examination are more probative than the opinion offered that did not reveal review of the entirety of the record, to include the STRs, a lack of treatment for 3 decades, and an interim injury in 2002.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the appellant's history.  Prejean v. West, 13 Vet. App. 444 (2000).  In addition, an opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993)) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Here, Dr. L.P.'s opinion is based on the assumption that the Veteran had an injury to the neck at the time of the accident in 1955 and that his head went through the windshield during that accident.  In fact, although the evidence does suggest a reported history of mild pain prior to initial treatment in August 1990, evidence as close to service as 1959, when the Veteran's neck and musculoskeletal system was examined and found to be normal, does not indicate the presence of neck pain or injury.  In addition, STRs indicate the Veteran was thrown against the windshield, not that his head went through it, and musculoskeletal and spinal evaluation was normal at separation.  The Board also finds it significant that in August 1990 the Veteran reported a history of a car accident but no history of a neck injury.  This suggests that in 1990 the Veteran did not believe he had injured his neck during service, which is contrary to the statements made in connection with this claim for benefits.  As such, Dr. L.P.'s opinion can be afforded little, if any, probative value when considering the merits of the claim.  

The Board acknowledges the Veteran's belief that his cervical spine disability should be service connected.  However, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of a cervical spine disability or a relationship between such condition and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Rather, such question is a medical matter requiring someone with medical training to resolve.  The record does not show, nor does the Veteran contend, that he, or any of his friends or family, have specialized education, training, or experience that would qualify them to provide an opinion on the matter.  

Turning to the Veteran's assertions, supported by lay statements from family and friends, that he has experienced continuous neck pain since the 1950s, the Board acknowledges that he is competent to report symptoms or events he experienced in service and since.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38   (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  As to this point, it is notable that treatment for neck pain was not sought until more than 3 decades after separation from service and no diagnosis of a chronic condition, for example arthritis, was evidenced at that time.  The Board acknowledges the Veteran's contention that he sought treatment beginning in 1968 from a Dr. J.H. who has passed away such that records cannot be obtained.  However, that is still over a decade following the accident and separation from service.  Upon review of the entire record, the Board concludes that the medical opinions, which considered the Veteran's statements, and were offered after a complete review of the medical history, are afforded greater probative weight as to the onset and etiology of his current cervical spine condition.  

Based on the foregoing, the Board finds that the most probative evidence is unfavorable to the claim.  Because the preponderance of the evidence is against the claim, the benefit of-the-doubt does not apply, and the claim must be denied.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a cervical spine disability, to include cervical spondylosis, is reopened.

Service connection for a cervical spine disability, to include cervical spondylosis, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


